department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date index number cc psi cwilson wta-n-120076-01 memorandum for sharon m oliver director reporting compliance s c cp rc from subject harold burghart assistant to the chief branch cc psi low_income_housing_credit clarification of sec_42 certification with respect to 1st year of credit_period this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent your memorandum concerns certain questions under sec_42 and form_8609 low-income_housing_credit allocation certification these questions are summarized below q1 when is a building placed_in_service and how can this be documented q2 once a form_8609 is first issued by an applicable allocating authority can the taxpayer file an amended_return to claim credits for taxable years in a building's compliance_period prior to the issuance of the form q3 if a taxpayer has claimed sec_42 credits for any year prior to the issuance of the form_8609 can all credits claimed prior to the issuance of the form_8609 be disallowed q4 can a taxpayer satisfy the certification requirements of sec_42 during the examination process q5 if a revenue_agent finds that the first year certification requirements of sec_42 have not been met can the entire credit_amount for the first and all successive years be disallowed law answers sec_42 provides that following the first year of the credit_period for any qualified_low-income_building the taxpayer shall certify to the secretary at such time and in such form and in such manner as the secretary prescribes -- a the taxable_year and calendar_year in which the building was placed_in_service b the adjusted_basis and eligible_basis of the building as of the close of the 1st year of the credit_period c the maximum applicable_percentage and qualified_basis permitted to be taken into account by the appropriate housing_credit_agency under sec_42 d the election made under sec_42 for the qualified_housing_project of which such building is a part ie the minimum set-aside requirement and e such other information as the secretary may require in the case of a failure to make the certification required by the preceding sentence on the date prescribed therefore unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable under sec_42 to such building for any taxable_year ending before such certification is made sec_42 provides that the secretary may require taxpayers to submit an information_return at such time and in such form and manner as the secretary prescribes for each taxable_year setting forth-- a the qualified_basis for the taxable_year of each qualified_low-income_building of the taxpayer b the maximum applicable_percentage and qualified_basis permitted to be taken into account by the appropriate housing_credit_agency under sec_42 for the taxable_year and c such other information as the secretary may require the penalty under sec_6652 shall apply to any failure to submit the return required by the secretary under the preceding sentence on the date prescribed therefor sec_1_42-1t of the income_tax regulations provides that credit allocations are made when part of form_8609 is completed and signed by an authorized official of the housing_credit_agency and mailed to the owner of the qualified_low-income_building sec_1_42-1t provides that a form shall be treated as completed if the state or local housing_credit_agency or the building owner has made a good_faith effort to complete the form in accordance with the form and the form’s instructions sec_1_42-1t provides that a completed form_8609 or copy thereof shall be filed with the owner’s federal_income_tax return for each of the taxable years in the compliance_period for tax-exempt_bond financed projects for which no allocation is made an owner is to obtain a blank copy of form_8609 and fill in the address of the building and the name and address of the owner part ii of form_8609 is to be completed by the building owner only for the first year the low_income_housing_credit is claimed by the building owner part iii of form_8609 statement of qualification shall be completed by the owner of the building for each year of the year compliance_period sec_1_42-1t provides that if any form is revised or renumbered any reference in this section to the form shall be treated as a reference to the revised or renumbered form the instructions to form_8609 provide that an owner must get a form_8609 from the appropriate housing_credit_agency with the applicable items of part completed including an assigned building_identification_number bin enumerated below are our answers to your questions a1 notice_88_116 1988_2_cb_449 provides guidance on when a building will be considered to be placed_in_service for purposes of sec_42 it provides that the placed-in- service date for a new or existing_building used as residential_rental_property is the date on which the building is ready and available for its specifically assigned function ie the date on which the first unit in the building is certified as being suitable for occupancy in accordance with state or local law see the notice for rules on rehabilitation_expenditures treated as a building a building may be placed-in-service even if the rental units in it are not currently occupied by low-income tenants documentation of a building’s placed-in-service date is generally fact specific for example for new buildings a temporary certificate of occupancy tco might provide adequate documentation if the local jurisdiction that issues the tco requires that the building be habitable at the time the tco is issued a2 once a form_8609 is issued by the applicable allocation authority the taxpayer can file an amended_return to claim credits for taxable years in a building’s compliance_period prior to the year in which the form_8609 is issued a3 under certain circumstances if a taxpayer claimed sec_42 credits for a year prior to issuance of the form_8609 by the applicable allocating authority all credits claimed prior to issuance of the form_8609 can be disallowed sec_1_42-1t provides that a form is not completed unless the state or local housing agency or the building owner has made a good_faith effort to complete the form in accordance with the form and the instructions for the form form_8609 provides that part is to be filled out by the housing_credit_agency only sec_1_42-1t provides that a completed form_8609 or copy thereof shall be filed with the owner's federal_income_tax return for each of the taxable years in the compliance_period which encompasses the first year of the credit_period this requirement cannot be satisfied in the case of an incomplete form_8609 if in the case of an allocation from the state housing_credit ceiling the state_agency has not completed part the form is incomplete since the first-year certification requirement of sec_42 is incorporated into form_8609 an incomplete form under these circumstances would not satisfy the sec_42 first year requirement the flush language following sec_42 provides that in the case of a failure to make the certification required by sec_42 on the date prescribed thereof unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable under sec_42 for any taxable_year before such certification is made if the failure to meet the sec_42 certification requirement is a result of the taxpayer's willful neglect credit may be disallowed for any open years assuming no fraud in the compliance_period until this requirement is met the above paragraph pertains to buildings that receive a credit allocation from the state housing_credit ceiling it is not clear what the result would be for a tax-exempt_bond project sec_1_42-1t provides that for tax-exempt_bond financed projects for which no allocation is made an owner is to obtain a blank copy of form_8609 and fill in for part the address of the building and the name and address of the owner this requirement is inconsistent with the form_8609 instructions that part is to completed by the housing_credit_agency only and post amendments to sec_42 that provide an implicit oversight responsibility by the applicable state housing_credit_agency see eg sec_42 a4 there is no prohibition against satisfying the certification requirements of sec_42 during the examination process a5 the answer to whether the entire credit_amount for the first and all successive years can be disallowed if the first-year certifications requirements of sec_42 have not been met is similar to that in a3 the flush language following sec_42 provides that in the case of a failure to make the certification required by sec_42 on the date prescribed thereof unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable under sec_42 for any taxable_year before such certification is made if the failure to meet the sec_42 certification requirement is a result of the taxpayer's willful neglect credit may be disallowed for any open years assuming no fraud in the compliance_period until this requirement is met if you have any questions about this memorandum or further questions about these issues please call christopher wilson at
